DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 13-22 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 2012/0299607 A1) in view of Lyster (US 2003/0055478 A1).
Re. Claim 1 and 25, McIntyre an electrode test system/method of a defibrillator comprising:
an impedance measurement signal generator connected to the electrodes and configured to send an ac signal to the electrodes (paragraph 0034 – patient signal generator 7 comprises a high impedance AC signal generator, applying an AC current to a first electrode 3);
an impedance measurement signal processor connected to the electrodes which is placeable in an electrode test state and configured to receive an electrode test ac signal from the electrodes and process the electrode test ac signal to obtain a processed electrode test ac signal (paragraph 0019-0021, test signal device receives the test ac signal and processes the test signal [resulting in receiving a processed test signal] to obtain a measure of the impedance of the electrodes); and

wherein the defibrillator processor is further configured to send at least one control signal to the impedance measurement signal processor to change the impedance measurement signal processor from a non-test state to the electrode test state (paragraph 0003 – control signal device generates a control signal causing the patient signal receiver to change from a receive state [non-test state] into an electrode test state receive state).
Lyster teaches an electrode test system of a defibrillator comprising: 
Electrodes in a face-to-face test arrangement forming a capacitor (figure 1B, electrodes 150 mounted together to form a parallel plate capacitor, disclosed in paragraph 0198); and 
the defibrillator processor to analyze the electrode test impedance signal to determine a pass condition or a fail condition of the electrodes (paragraph 0224 – impedance measurements from processor provide indications for electrode condition depending on the impedance measurement). 
Lyster and McIntyre are both analogous arts as they are both within the field of impedance measuring defibrillators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to modify the invention of McIntyre to incorporate capacitor formed electrodes and pass/fail electrode conditions as taught by Lyster in order to provide for healthy pacing and prevent defibrillator malfunction.

Re. claim 2, McIntyre further teaches the electrode test system of a defibrillator in which the defibrillator processor is further configured to send at least one control signal to the impedance 

Re. claim 4, Lyster further teaches the electrode test system of a defibrillator wherein the defibrillator processor is further configured to send at least one control signal to the impedance measurement signal processor to adjust one or more characteristics thereof to place the impedance measurement signal processor in the electrode test state (paragraph 0015 – control signal device generates the control signal to modify characteristics to change into an electrode test receive state).

Re. claim 5-6, Lyster further teaches the electrode test system of a defibrillator wherein the impedance measurement signal processor comprises an amplifier module and the defibrillator processor is further configured to send at least one control signal to the impedance measurement signal processor to adjust one or more characteristics of the amplifier module to place the impedance measurement signal processor in the electrode test state (paragraph 0015 – amplifier of the signal receiver may comprise an amplifier, control signal device sends a control signal causing the amplifier to modify a gain characteristic in changing from electrode non-test state to electrode test state).


 Re. claim 13, Lyster further teaches the electrode test system of a defibrillator wherein each electrode is substantially planar and comprises at least one face, placed in the face-to-face test arrangement to form the capacitor (figure 1B, electrodes 150 planar to one-another placed face-to-face to form the capacitor, as disclosed in paragraph 0198). 

Re. claim 14, Lyster further teaches the electrode test system of a defibrillator wherein each electrode of the electrodes is substantially planar and comprises a first face and a second face, wherein the first face of each electrode is provided by a dielectric liner of each electrode and is placed in the face-to20-face test arrangement to form the capacitor (figure 1C – electrodes 150 have a first and second face with a the first facing one another provided by a dielectric constant, as disclosed in paragraph 0198).

Re. claim 15, Lyster further teaches the electrode test system of a defibrillator wherein a further dielectric is provided by one or more air gaps between the dielectric liners in the electrodes face-to-face test arrangement (figure 1B – moisture-permeable membrane).

Re. claim 16, Lyster further teaches the electrode test system of a defibrillator wherein each electrode of the electrodes is substantially planar and comprises a first face and a second face, and wherein the second face of each electrode is provided by a substrate of each electrode and is placed in the face-to-face test arrangement to form the capacitor (figure 15, planar face-to-face electrodes include a backing layer 860 that can be mounted or affixed to a substrate or carrier material, as disclosed in paragraph 0137).

Re. claim 17, Lyster further teaches the electrode test system of a defibrillator wherein each electrode is substantially planar and wherein each electrode is substantially planar and comprises a first face and a second face and the first face of a first electrode is provided by a dielectric liner of the electrode (figure 1C – electrodes 150 have a first and second face with a first facing one another provided by a dielectric constant as disclosed in paragraph 0198) and a second face of a second electrode is provided by a substrate of the electrode (figure 15, electrodes include a backing layer 860 that can be mounted or affixed to a substrate or carrier material, as disclosed in paragraph 0137) and the first face of the first electrode and the second face of second electrode are placed in the face-to-face test arrangement to form the capacitor (figure 1B, electrodes 150 planar to one-another placed face-to-face to form the capacitor, as disclosed in paragraph 0198).

Re. claim 18, Lyster further teaches the electrode test system of a defibrillator wherein the electrodes are located in a face-to-face test arrangement within a pouch (figure 2B – electrodes 150 face-to-face to one another are within a sliver between a foldable release layer 210 and membrane 130, akin to a pouch, as disclosed in paragraph 0110).

Re. claim 19, Lyster further teaches the electrode test system of a defibrillator wherein the defibrillator processor determines a pass condition if the electrode test impedance signal is within a pre-determined pass range and a fail condition if the electrode test impedance signal is above the pre-determined pass range (paragraph 103 – pre-determined values are given when electrodes are no longer fit for use and require replacement, or are in continuous optimal condition).

Re. claim 20, Lyster further teaches wherein the pass range is pre-determined by assessing an expected range of values of the electrode test impedance signal when connectivity and electrical integrity of the electrodes is acceptable (paragraph 0127 – medical device can test/characterize electrical path from the interface [figure 4, electrical interface 460] to the hydrogel layer of the electrodes, including impedance value range).

Re. claim 21, Lyster further teaches wherein the pre-determined pass range is determined by testing of defibrillator electrodes in various states of connectivity and electrical integrity (paragraph 0117 – medical device to which electrodes are coupled may characterize electrical path through the electrode’s hydrogel layer; as the layer loses moisture, impedance levels increase, establishing pre-determined impedance range.)

Re. claim 22, Lyster further teaches the electrode test system of a defibrillator wherein when the electrodes are in a fail condition, a signal indicating an open circuit is received by the defibrillator processor (paragraph 0153 – medical device 2700 [including defibrillator processing unit 2732] may measure an open circuit indicating non-operational electrodes).

Re. claim 26, Lyster further teaches the electrode test system of a defibrillator, further comprising: placing the electrodes in a face-to-face test arrangement to form a capacitor (figure 1B, electrodes 150 mounted together to form a parallel plate capacitor, disclosed in paragraph 0198). 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 2012/0299607 A1) in view of Lyster (US 2003/0055478 A1) as applied to claims 1-2, 4-6, 13-22 and 25-26 above, and further in view of Katzman (US 2006/0142806 A1).
Re. claim 23, the combined invention of Lyster and McIntyre teaches all of the elements of the claimed invention as stated above, but does not teach the automatic self-test process. 
Katzman teaches the electrode test system of a defibrillator, wherein an electrode test is carried out on the defibrillator as part of an automatic defibrillator self-test The electrode test system of a defibrillator of claim 1, wherein an electrode test is carried out on the defibrillator as part of an automatic defibrillator self-test process (abstract – defibrillator electrode pads are automatically tested via self-test circuitry). 
The combined invention of Lyster and McIntyre as well as Katzman are all analogous arts as they are within the field of defibrillators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Lyster and McIntyre to incorporate the self-test circuitry of Katzman in order to determine usability of electrode pads through factors such as testing for dried out conductive gel (abstract). 

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over McIntyre (US 2012/0299607 A1) in view of Lyster (US 2003/0055478 A1) as applied to claims 1-2, 4-6, 13-22 and 25-26 above, and further in view of Covey (US Pat. 7,526,345 B2).
Re. claim 24, the combined invention of Lyster and McIntyre teaches all of the elements of the claimed invention as stated above, but does not teach determining the age of the electrodes. 
Covey teaches the electrode test system of a defibrillator, wherein after an electrode test, when the defibrillator processor determines a pass condition for the electrodes, the defibrillator processor further analyses the electrode test impedance signal to determine an approximate age of the electrodes (column 13, lines 1-35: medical device compares impedance of a hydrogel with a pre-determined threshold value to determine conditions for electrode replacement).
The combined invention of Lyster and McIntyre as well as Katzman are all analogous arts as they are within the field of defibrillators. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined invention of Lyster and McIntyre to incorporate the teachings of Covey in order to determine the estimated shelf life of the medical electrodes (column 13, lines 1-6).

Allowable Subject Matter
Claims 7-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to anticipate and/or render obvious to features included in the objected claims such as the impedance measurement signal processor further comprises a signal conditioning module and the defibrillator processor is configured to send at least one control signal to the impedance measurement signal processor to adjust one or more characteristics of the signal conditioning module to place the impedance measurement signal processor in the electrode test state, as stated in claim 7; and
the impedance measurement signal processor further comprises a memory unit and the defibrillator processor is configured to send at least one control signal to the impedance measurement signal processor to adjust one or more control characteristics stored in the memory unit to place the impedance measurement signal processor in the electrode test state, and wherein the defibrillator processor is further configured to send at least one control signal to the impedance measurement signal processor to adjust one or more control characteristics stored in the memory unit which adjusts one or more characteristics of the amplifier module to place the impedance measurement signal processor in the electrode test state, stated in claim 11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792